USCA11 Case: 18-12842     Date Filed: 08/12/2021   Page: 1 of 15



                                                                  [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-12842
                          ________________________

                      D.C. Docket No. 9:18-cv-80221-RLR

REBEKKA ANNE BEHR,
LOUIS H. BEHR,
J.B.,
minor child, by and through Father, Louis H. Behr,

                                                             Plaintiffs-Appellants,

                                     versus

JAMES CAMPBELL,
individually and in his official position as
principal for PBCSD,
PALM BEACH COUNTY SCHOOL DISTRICT,
c/o Dr. AV6OSSO, Superintendent,
MELISSA K. BROOKS,
individually and as natural birth mother,
PATRICIA FRANKLIN,
individually,
SANDRA SEDER,
individually and as lawyer, et al.,

                                                            Defendants-Appellees.
          USCA11 Case: 18-12842        Date Filed: 08/12/2021    Page: 2 of 15



                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________
                                  (August 12, 2021)
Before WILSON, GRANT, and TJOFLAT, Circuit Judges.
GRANT, Circuit Judge:
       Though one might not always know it from reading federal cases, Rooker-
Feldman is a narrow jurisdictional doctrine. It simply establishes that a party who
loses a case in state court cannot appeal that loss in a federal district court. This is

a straightforward enough rule, and the Supreme Court has held the line without
hesitation for nearly a century. But the story has been different in the lower
courts—our application of Rooker-Feldman has been unrestrained to say the least,

sometimes leading to dismissal of any claim that even touches on a previous state
court action. Though the Supreme Court has stepped in to restore the doctrine to
its original boundaries, courts have continued to apply Rooker-Feldman as a one-

size-fits-all preclusion doctrine for a vast array of claims relating to state court
litigation.
       This case is a prime example. After a difficult series of child custody
interventions and state proceedings, Louis Behr and two of his children filed a 30-
count pro se complaint in federal district court asserting a wide variety of
constitutional, statutory, and tort claims against 18 named defendants. The district

court, seeing that the claims were related to the Behrs’ earlier state court litigation,
dismissed the entire complaint on Rooker-Feldman grounds.

                                            2
         USCA11 Case: 18-12842       Date Filed: 08/12/2021    Page: 3 of 15



      That kind of sweeping dismissal is not at all unusual—but it is also at odds
with the Supreme Court’s clearly articulated description of Rooker-Feldman. Our

own review of the complaint shows that several of the claims the Behrs raised do
not fall within that doctrine’s narrow bounds. The district court may ultimately
have reason to dismiss them, but not on Rooker-Feldman grounds. That doctrine’s
era of expansion is over.
                                          I.
      Louis Behr lost custody of two of his four children, Miracle and Casandra.

Louis and his other two children, Rebekka and J.B., believe that a host of
defendants—including Louis’s ex-wife, her partner, an employee of Child
Protective Services, the principal at Rebekka’s school, the Palm Beach County
School District, and the Palm Beach County Department of Children and Families,
among others—conspired to deprive Louis of custody through state child custody
proceedings. Louis, Rebekka, and J.B. filed a pro se complaint in state court,
lodging a host of federal and state-law claims against these defendants.
      Two defendants removed the case to federal court. The district court
dismissed the case twice, but each time allowed the Behrs to file an amended
complaint. The second amended complaint rounds out at 75 pages and contains 30
counts. Those counts include allegations that the defendants violated the Behrs’
Fourth and Fourteenth Amendment rights and federal law in a number of ways—
fabricating reports, pressuring the children to make false statements against their
father, entering Louis’s home without permission and on false pretenses, and



                                          3
         USCA11 Case: 18-12842        Date Filed: 08/12/2021   Page: 4 of 15



discriminating against the Behrs on the basis of age, sex, disability, and religion.
The Behrs also raise several state-law claims.

      Just seven days after the complaint was filed, the district court sua sponte
entered a five-page order dismissing the case for lack of subject matter jurisdiction.
The Rooker-Feldman doctrine, it said, prevented it from reviewing the Behrs’
claims because they were “presented or adjudicated by a state court” or
“‘inextricably intertwined’ with a state court judgment.” The district court
concluded that the Behrs’ claims were, at bottom, “requesting the Court review the

determinations by the state that caused two of [Louis’s] children to be removed
from his custody and determine that it was the product of falsified reports.” It
dismissed the entire complaint on that basis, with prejudice. The Behrs appeal that
dismissal order.
                                          II.
      We review de novo the district court’s determination that it lacks subject
matter jurisdiction. Doe v. Fla. Bar, 630 F.3d 1336, 1340 (11th Cir. 2011).
                                         III.
      Case by case, over the course of several decades, our Circuit and others built
Rooker-Feldman into a sweeping jurisdictional doctrine. We concluded that it was
“broad enough” to bar federal courts’ consideration of “all federal claims which
were, or should have been, central to the state court decision, even if those claims
seek a form of relief that might not have been available from the state court.”
Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1333 (11th Cir. 2001). This
included not only those “claims presented or adjudicated by a state court,” but also

                                           4
           USCA11 Case: 18-12842           Date Filed: 08/12/2021        Page: 5 of 15



claims that were “‘inextricably intertwined’ with a state court judgment,”
effectively barring federal courts’ jurisdiction over all issues that seemed

sufficiently related to an earlier state court case. Siegel v. LePore, 234 F.3d 1163,
1172 (11th Cir. 2000) (en banc). Our inflated view of the doctrine, widely shared
though it may have been, was actually a misunderstanding—one that the Supreme
Court has stepped in to correct.
       The Court’s decision in Exxon Mobil Corp. v. Saudi Basic Industries Corp.
restored Rooker-Feldman to its original boundaries. 544 U.S. 280 (2005). The

doctrine occupies “narrow ground” and is “confined to cases of the kind from
which the doctrine acquired its name”—that is, Rooker and Feldman. Id. at 284;
Rooker v. Fid. Tr. Co., 263 U.S. 213 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983). Those cases held that state court litigants do not have a right
of appeal in the lower federal courts; they cannot come to federal district courts
“complaining of injuries caused by state-court judgments rendered before the
district court proceedings commenced and inviting district court review and
rejection of those judgments.”1 Exxon Mobil, 544 U.S. at 284.
       As Exxon Mobil recognized, this rule follows naturally from the
jurisdictional boundaries that Congress has set for the federal courts. First, federal
district courts are courts of original jurisdiction—they generally cannot hear


1
  In Rooker, the Supreme Court held that the plaintiffs—parties who lost in state court—could
not ask the federal district court to declare the state court judgment “null and void.” Exxon
Mobil, 544 U.S. at 284 (quoting Rooker, 263 U.S. at 414–15). In the same vein, the Feldman
Court said that lower federal courts lacked jurisdiction to review a decision by the District of
Columbia’s Court of Appeals denying a waiver of a court rule for bar applicants. Id. at 285
(quoting Feldman, 460 U.S. at 482).
                                                 5
          USCA11 Case: 18-12842       Date Filed: 08/12/2021    Page: 6 of 15



appeals. Id. at 291–92 (citing 28 U.S.C. § 1331). And second, only the Supreme
Court can “reverse or modify” state court judgments; neither district courts nor the

circuits can touch them. Id. at 283 (citing 28 U.S.C. § 1257(a)); see also Tamiami
Partners, Ltd. ex rel. Tamiami Dev. Corp. v. Miccosukee Tribe of Indians of Fla.,
177 F.3d 1212, 1221 (11th Cir. 1999). Allowing federal district courts to alter or
directly review the judgments of state courts would violate both of those
jurisdictional grants. See Verizon Md. Inc. v. Pub. Serv. Comm’n, 535 U.S. 635,
644 n.3 (2002).

      That, though, is as far as Rooker-Feldman goes. Unlike many doctrines, it is
not prudential—it is based explicitly on the statutory limitations of federal district
courts’ jurisdiction. Only when a losing state court litigant calls on a district court
to modify or “overturn an injurious state-court judgment” should a claim be
dismissed under Rooker-Feldman; district courts do not lose subject matter
jurisdiction over a claim “simply because a party attempts to litigate in federal
court a matter previously litigated in state court.” Exxon Mobil, 544 U.S. at 292–
93. Nor is Rooker-Feldman “simply preclusion by another name.” Lance v.
Dennis, 546 U.S. 459, 466 (2006). To be sure, other doctrines of preclusion,
abstention, or comity may still bar a plaintiff’s claims—but they are separate and
distinct from Rooker-Feldman’s jurisdictional prohibition on appellate review of
state court decisions in federal district courts. Exxon Mobil, 544 U.S. at 292.
      Exxon Mobil exposed the flaws in our significant expansion of Rooker-
Feldman, and this Court got the message. In Nicholson v. Shafe, one of our first
cases addressing the doctrine after Exxon Mobil, we recognized that the Supreme

                                           6
          USCA11 Case: 18-12842        Date Filed: 08/12/2021    Page: 7 of 15



Court’s opinion “clarified the scope of the Rooker-Feldman doctrine by returning it
to its roots, the facts of the Rooker and Feldman cases.” 558 F.3d 1266, 1274

(11th Cir. 2009). In response, we abandoned the four-factor test that had
previously guided this Circuit’s application of Rooker-Feldman. See id. at 1273–
74. We chose instead to “adhere to the language in Exxon Mobil, delineating the
boundaries of the Rooker-Feldman doctrine.” Id. at 1274.
      Nicholson set down the right markers, and in our subsequent Rooker-
Feldman cases we have stayed the course, asking whether the claims raised before

the district court were “brought by state-court losers complaining of injuries caused
by state-court judgments rendered before the district court proceedings commenced
and inviting district court review and rejection of those judgments.” Id. (quoting
Exxon Mobil, 544 U.S. at 284); see Casale v. Tillman, 558 F.3d 1258, 1261 (11th
Cir. 2009) (same); May v. Morgan County, 878 F.3d 1001, 1004 (11th Cir. 2017)
(same); Target Media Partners v. Specialty Mktg. Corp., 881 F.3d 1279, 1285
(11th Cir. 2018) (same). Throughout these cases we have emphasized the
“limited” and “clearly narrow” nature of the doctrine. Target Media, 881 F.3d at
1285; May, 878 F.3d at 1004. Rooker-Feldman, we now understand, does not
prevent a “district court from exercising subject-matter jurisdiction simply because
a party attempts to litigate in federal court a matter previously litigated in state
court.” Nicholson, 558 F.3d at 1274 (quoting Exxon Mobil, 544 U.S. at 293).
      That said, Rooker-Feldman also does not prioritize form over substance. It
bars all appeals of state court judgments—whether the plaintiff admits to filing a
direct appeal of the judgment or tries to call the appeal something else. May, 878

                                            7
          USCA11 Case: 18-12842       Date Filed: 08/12/2021    Page: 8 of 15



F.3d at 1005; see id. (A “state court loser cannot avoid Rooker-Feldman’s bar by
cleverly cloaking her pleadings in the cloth of a different claim.”). In Feldman, for

example, the plaintiffs asked the district court to overturn the state court’s
judgment. See 460 U.S. at 468–69, 472–73. But they also asked the district court
to declare that the state court acted “arbitrarily and capriciously” by denying their
claim. Id. at 486. The Supreme Court recognized that these two claims were one
and the same and dismissed both for lack of jurisdiction. Id.
      Feldman’s holding does not seem complicated through that lens: appeals of

state court judgments are barred under Rooker-Feldman, no matter how the claims
are styled. But when Feldman applied that straightforward rule, it labeled those
disguised claims as “inextricably intertwined” with the state court judgment. Id. at
486–87. Those two words—admittedly hard to decipher when unmoored from the
facts of the case—have spawned endless confusion. Indeed, that term is usually at
the root of the many mistaken Rooker-Feldman dismissals that we are called to
review.
      To be fair, we may have overcomplicated Feldman’s rule as we tried to
describe what it means for a claim to be “inextricably intertwined.” And we have
occasionally even treated it as a step two of the Rooker-Feldman analysis, asking
first whether a claim presents a direct appeal of a state court judgment and then
moving on to consider whether the claim otherwise “intertwines” the lower courts
with state court proceedings in various ways. See, e.g., Target Media, 881 F.3d at
1286. That two-step analysis was provoked by various explanations of
“inextricably intertwined.” But those pre-Exxon Mobil explanations inspired a

                                           8
         USCA11 Case: 18-12842        Date Filed: 08/12/2021    Page: 9 of 15



needlessly complicated, multi-step analysis, instead of what should have been a
simple inquiry—whether the plaintiff’s claim directly challenged a state court loss.

      Exxon Mobil was a much-needed corrective, and our holdings have since
retreated to Rooker-Feldman’s narrow boundaries. We have rested on Feldman’s
meaning: a “claim that at its heart challenges the state court decision itself—and
not the statute or law which underlies that decision—falls within the doctrine
because it ‘complains of injuries caused by state-court judgments’ and ‘invites
review and rejection of those judgments.’” May, 878 F.3d at 1005 (alterations

adopted) (quoting Exxon Mobil, 544 U.S. at 284). And again, shortly after Exxon
Mobil, we emphasized our intent to apply the doctrine consistently with the facts of
its two namesake cases. See Nicholson, 558 F.3d at 1274.
      Unfortunately, litigants and the district courts have still not gotten the
message. Parties keep arguing that district courts should dismiss claims as
“inextricably intertwined” even when those claims do not seek “review and
rejection” of a state court judgment, and district courts keep doing so. Id. (quoting
Exxon Mobil, 544 U.S. at 291). The problem, perhaps, is that while we have
actually applied the narrow reading of Rooker-Feldman demanded by Exxon
Mobil, we have kept quoting our pre-Exxon Mobil definitions of “inextricably
intertwined.” See, e.g., May, 878 F.3d at 1005; Casale, 558 F.3d at 1260. Take,
for instance, one of our recent cases, Target Media Partners v. Specialty Marketing
Corp., 881 F.3d 1279. As background for our reasoning, in dicta, we described
both our pre- and post-Exxon Mobil precedents and cited numerous explanations of
the “inextricably intertwined” test from those precedents, some of which may be

                                          9
         USCA11 Case: 18-12842        Date Filed: 08/12/2021    Page: 10 of 15



inconsistent with the narrow inquiry now demanded by Exxon Mobil. Id. at 1286–
87.

      That sort of discussion, while an accurate description of our earlier
precedents, risks reigniting the confusion that the Supreme Court tried to clear up.
But in the end, we correctly recognized (consistent with Exxon Mobil) that finding
a claim “to be barred by Rooker-Feldman requires that it amount to a direct attack
on the underlying state court decision.” Id. at 1288. Rooker-Feldman, we
emphasized, does not block claims that “require some reconsideration of a decision

of a state court” if the plaintiff presents “some independent claim, albeit one that
denies a legal conclusion that a state court has reached in a case to which he was a
party.” Id. (quoting Exxon Mobil, 544 U.S. at 293).
      To whatever extent we have not been clear enough before, we aim to be
now. Rooker-Feldman means that federal district courts cannot review or reject
state court judgments rendered before the district court litigation began. It is,
really, a straightforward application of the statutes establishing our jurisdiction.
The doctrine does not need to be a source of confusion in federal law. Nor can it
be a broad means of dismissing all claims related in one way or another to state
court litigation. Its application is narrow and—surprisingly enough—quite simple.
It bars only “cases brought by state-court losers complaining of injuries caused by
state-court judgments rendered before the district court proceedings commenced
and inviting district court review and rejection of those judgments.” Exxon Mobil,
544 U.S. at 284; see also Nicholson, 558 F.3d at 1274. The injury must be caused
by the judgment itself. Period. And considering whether a claim is “inextricably

                                           10
         USCA11 Case: 18-12842         Date Filed: 08/12/2021   Page: 11 of 15



intertwined” with a state court judgment is not a second prong of the analysis; it is
merely a way of ensuring that courts do not exercise jurisdiction over the appeal of

a state court judgment simply because the claimant does not call it an appeal of a
state court judgment. Anything other than that kind of appeal can and should be
addressed by other preclusion or abstention doctrines. See, e.g., Lozman v. City of
Riviera Beach, 713 F.3d 1066, 1074–80 (11th Cir. 2013).
      In short, district courts should keep one thing in mind when Rooker-
Feldman is raised: it will almost never apply.

                                           IV.
      Where does this leave the Behrs? On appeal, they have identified at least
three federal claims that they believe should not have been dismissed under the
Rooker-Feldman doctrine: their claims for violation of their procedural due process
rights (Count 2), discrimination (Count 10), and an unreasonable search and
seizure (Count 3).
      To begin, we emphasize that their claim-by-claim approach is the right one.
The district court’s five-page order made a sweeping proclamation that the Behrs’
claims were, at bottom, “requesting the Court review the determinations by the
state that caused two of [Louis’s] children to be removed from his custody and
determine that it was the product of falsified reports.” But Rooker-Feldman, being
a narrow and limited doctrine, requires a more targeted approach. The question
isn’t whether the whole complaint seems to challenge a previous state court
judgment, but whether resolution of each individual claim requires review and
rejection of a state court judgment.

                                           11
         USCA11 Case: 18-12842       Date Filed: 08/12/2021   Page: 12 of 15



      Following that approach, we’ll start with the Behrs’ due process claim. The
Behrs allege that procedural due process violations resulted “from the use of

falsified and/or coerced information as a basis for the proceedings and decisions.”
Rebekka and J.B. further claim that their due process rights were violated through
“the restriction of access to the courts and denial of adequate legal counsel.” But,
as counsel clarified at oral argument, they do not raise these constitutional claims
to undo the state court’s child custody decision; they want money damages for
constitutional violations. In other words, they are not raising these due process

claims so that we can “review and reject” the state court’s child custody judgment.
That would be a violation of Rooker-Feldman. Instead, they are asking us to
consider whether their constitutional rights were violated during the proceedings
and whether they are entitled to damages for those violations. That claim falls
outside Rooker-Feldman’s boundaries.
      Next, Louis claims that several government entities discriminated against
him because of his age by “continually bringing up the age difference between Mr.
Behr and [his ex-wife] on the record and documents” during the child custody
proceedings. The Behrs also claim that various defendants—including the Palm
Beach and Florida Department of Children and Families, the Palm Beach Attorney
General’s Office, the guardian ad litem program, and others—discriminated
against them on the basis of gender, religious beliefs, and disability. The
defendants, for their part, contend that these issues are “inextricably intertwined”
with the state court judgment because “to resolve the age-difference claim, the
federal court would have to review whether it was proper for the state court to

                                          12
         USCA11 Case: 18-12842        Date Filed: 08/12/2021    Page: 13 of 15



consider the age difference in its decision-making process.” Not so. This claim,
like the others, falls outside Rooker-Feldman because it seeks relief for violations

that happened during the state processes, not rejection of the state court judgment.
      Finally, the Behrs allege a violation of their Fourth Amendment rights,
claiming that the “Palm Beach County Department of Children and Families and
its investigator, as well as other, unidentified, defendants, entered Louis’ home
without permission and under false pretenses.” This claim appears to have no
connection at all to an underlying state court judgment. Neither party alleges that

the search had anything to do with a state court proceeding. And even if it did,
again, the Behrs ask only for damages for this claim—they are not seeking to
appeal or undo a state court judgment. So this claim, too, survives Rooker-
Feldman.
      We recognize that had some of these claims been litigated before Exxon
Mobil, we may well have barred them. The defendants, for instance, point us to
Goodman ex rel. Goodman v. Sipos, urging us to use that case to guide our
consideration of the Behrs’ due process claims. See 259 F.3d 1327. There, we
noted that the plaintiff’s similar argument struck at the “heart of the state court’s
proceedings and judgment, because the state court decided to take away
Goodman’s custody of Michael only after finding [the witness’s] affidavit to be
credible and finding that the ex parte order was justified.” Id. at 1334. But we
should not be at all surprised that our cases will turn out differently post-Exxon
Mobil. As we’ve already stated here—and recognized in binding precedent—that
case fundamentally reframed how we must apply Rooker-Feldman. Goodman and

                                           13
         USCA11 Case: 18-12842       Date Filed: 08/12/2021       Page: 14 of 15



other pre-Exxon Mobil cases no longer set the bar for which claims are or are not
permissible under that doctrine.

      To that end, we also explicitly reject another proposition from Goodman:
that we “focus on the federal claim’s relationship to the issues involved in the state
court proceeding, instead of on the type of relief sought by the plaintiff.” Id. at
1333. As demonstrated above, the claim for relief does matter. Because Rooker-
Feldman bars only claims that invite a district court’s “review and rejection” of a
state court judgment, claims that seek only damages for constitutional violations of

third parties—not relief from the judgment of the state court—are permitted. See
VanderKodde v. Mary Jane M. Elliott, P.C., 951 F.3d 397, 402 (6th Cir. 2020) (the
court cannot determine whether the plaintiff’s injury arises from the state court
judgment and is barred by Rooker-Feldman “without reference to the plaintiff’s
request for relief” (alterations adopted) (quotation omitted)).
      We reemphasize one point here: Rooker-Feldman will bar far fewer cases
going forward, but this does not mean plaintiffs have free rein to relitigate in
federal court any and all issues related to their state court proceedings. Other
preclusion and abstention doctrines remain alive and well, and in “parallel
litigation, a federal court may be bound to recognize the claim- and issue-
preclusive effects of a state-court judgment.” Exxon Mobil, 544 U.S. at 293; see
also Lozman, 713 F.3d at 1074–80.
      Because the district court dismissed the Behrs’ complaint solely based on
Rooker-Feldman, that is all we address here. The Behrs’ due process,
discrimination, and Fourth Amendment claims do not ask us to review and reject

                                          14
         USCA11 Case: 18-12842          Date Filed: 08/12/2021   Page: 15 of 15



the state court’s child custody judgments. That means Rooker-Feldman does not
stand in their way. But because the Behrs did not challenge the dismissal of their

other federal claims, those dismissals are affirmed. For their part, the defendants
ask us to affirm the complete dismissal of the complaint on a number of other
grounds. The Behrs’ claims may indeed be subject to dismissal for those reasons,
but we think it is better to leave these arguments to the district court to consider in
the first instance. See Danley v. Allen, 480 F.3d 1090, 1092 (11th Cir. 2007).
Whether or not the district court retains any of the federal claims after considering

these arguments, the court may also reconsider whether it wishes to exercise
supplemental jurisdiction over any of the Behrs’ state-law claims.
                                    *        *     *
      Rooker-Feldman is not a jurisdictional giant. It is a limited doctrine that
applies only when litigants try to appeal state court losses in the lower federal
courts. Here, the district court erred by dismissing the Behrs’ complaint in one fell
swoop without considering whether each individual claim sought “review and
rejection” of a state court judgment. And, in the three federal claims the Behrs
raised before this Court, they sought damages for issues collateral to a state court
judgment rather than relief from that judgment itself. Rooker-Feldman does not
apply to those claims. We thus vacate the district court’s dismissal and remand for
further proceedings consistent with this opinion.
AFFIRMED IN PART, VACATED IN PART, and REMANDED.




                                            15